

logommc2015.jpg [logommc2015.jpg]
 
Daniel S. Glaser
President and Chief Executive Officer
Marsh & McLennan Companies, Inc.
1166 Avenue of the Americas
New York, New York 10036
212 345 4874 Fax 212 345 6676
dan.glaser@mmc.com
www.mmc.com












Exhibit 10.2


    
January 16, 2019


Martine Ferland
1166 Avenue of the Americas
New York, NY 10036


Subject:    Terms of Employment


Dear Martine:


This letter agreement is intended to set forth the terms of your continued
employment by Mercer Consulting Group, Inc. (“Mercer”) as its President and
Chief Executive Officer. This position currently reports to the President and
Chief Executive Officer (the “Chief Executive Officer”) of Marsh & McLennan
Companies, Inc. (“Marsh & McLennan Companies”, and together with its
subsidiaries and affiliates, the “Company”). Your current principal work
location is in New York, NY. The terms of this letter agreement are effective as
of March 1, 2019.


1.
Duties and Responsibilities



You will continue to devote all of your attention and time during working hours
to the affairs and business of Mercer and the Company and use your best efforts
to perform such duties and responsibilities as shall be reasonably assigned to
you by the Chief Executive Officer and are consistent with your position. In
addition, you agree to serve, without additional compensation, as an officer and
director for any member of the Affiliated Group. For purposes of this letter
agreement, the term “Affiliated Group” means Marsh & McLennan Companies and any
corporation, partnership, joint venture, limited liability company, or other
entity in which Marsh & McLennan Companies has a 10% or greater direct or
indirect interest. Except for those boards or committees set forth on Exhibit A,
if any, you may not serve on corporate, civic or charitable boards or committees
without the prior written consent of Marsh & McLennan Companies.
  
2.    Compensation and Benefits


Your compensation and benefits are as set forth below and in Exhibit A.


a.
Annual Base Salary: You will receive an annual base salary of the amount set
forth on Exhibit A, payable in installments in accordance with the Company’s
payroll procedures in effect from time to time. Your base salary includes
compensation for all time worked, as well as appropriate consideration for sick
days, personal days, and other time off. Your base salary will be considered for
adjustment in succeeding years as part of the Company’s normal performance
management process.




--------------------------------------------------------------------------------



January 16, 2019
Martine Ferland
Page 2




b.
Vacation: You are entitled to 5 weeks of vacation annually, in accordance with
our Company policy.



c.
Annual Bonus: You are eligible for an annual bonus on the terms set forth on
Exhibit A. Bonus awards are discretionary and may be paid in the form of cash,
deferred cash or Marsh & McLennan Companies stock units, or a combination
thereof. Except as provided in this paragraph and in Section 3(a), to qualify
for an annual bonus, you must remain continuously and actively employed by the
Company, without having tendered a notice of resignation, through the date of
the bonus payment, in accordance with the terms and conditions of the award. The
annual bonus shall be paid no later than March 15 of the year following the year
for which such bonus is earned. In the event of your Permanent Disability (as
defined below) or death, the Company shall pay you (or your estate in the case
of death) a prorated target annual bonus for the year in which your termination
occurs based on the portion of the year elapsed as of the date of your
termination. Any such bonus amount shall be paid within 30 days of your death.
In the event of your Permanent Disability, your prorated annual bonus payment is
conditioned upon, and subject to, your execution and delivery to the Company
within 30 days of the date of such event a valid confidential waiver and release
of claims agreement (including restrictive covenants) in a form satisfactory to
the Company (the “Release”) and such Release has become irrevocable as provided
therein (the “Release Effective Date”). Payment of any such annual bonus amount
shall then be paid within 30 days following the Release Effective Date, but in
no event later than March 15 of the year following the year for which such bonus
is earned.



As used in this letter agreement, “Permanent Disability” will be deemed to occur
when it is determined (by Marsh & McLennan Companies’ disability carrier for the
primary long-term disability plan or program applicable to you because of your
employment with the Company) that you are unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months.


d.
Annual Long-Term Incentive Compensation: You are eligible to participate in
Marsh & McLennan Companies’ long-term incentive program with a target long-term
incentive compensation award as set forth on Exhibit A. Long-term incentive
awards are discretionary and are governed by terms and conditions approved by
the Compensation Committee of the Marsh & McLennan Companies Board of Directors
(“Compensation Committee”) as set forth in the award agreement and in Marsh &
McLennan Companies’ 2011 Incentive and Stock Award Plan (or other plan under
which the long-term incentive award is granted). In accordance with Company
practice, you may be required to enter into a “Restrictive Covenants Agreement”
in connection with long-term incentive awards.



e.
Deferred Stock Unit Award: On March 1, 2019, you will be granted an award of
deferred stock units (“DSU") as set forth on Exhibit A. Your award will be
converted from the dollar value of the grant into DSUs based upon the average of
the high and low sales prices of a share of Marsh & McLennan Companies common
stock on the New York Stock Exchange one trading day prior to the effective date
of the grant. The DSUs will vest on 15th of the month in which the third
anniversary of the grant date occurs, subject to your continued employment, and
will be subject to standard terms and conditions approved by the




--------------------------------------------------------------------------------



January 16, 2019
Martine Ferland
Page 3




Compensation Committee as set forth in the award agreement and in Marsh &
McLennan Companies’ 2011 Incentive and Stock Award Plan (or any successor plan
under which the award is granted). You will receive additional information
regarding these DSUs, including the terms and conditions of the award, shortly
after the award is granted.


f.
Benefit Programs: You and your eligible family members will continue to have the
opportunity to participate in the employee benefit plans, policies and programs
provided by Marsh & McLennan Companies, on such terms and conditions as are
generally provided to similarly situated employees of Mercer and the Company.
These plans may include retirement, savings, medical, life, disability, and
other insurance programs as well as an array of work/life effectiveness policies
and programs. Please be aware that nothing in this letter agreement shall limit
Marsh & McLennan Companies’ ability to change, modify, cancel or amend any such
policies or plans. In addition, you will be entitled to the benefits set forth
on Exhibit A and you will continue to be eligible to participate in the Marsh &
McLennan Companies Executive Financial Services Program, as in effect from time
to time.



3.    Termination of Employment


a.
You have been designated as a “Key Employee” under the Marsh & McLennan
Companies, Inc. Senior Executive Severance Pay Plan (the “Senior Executive
Severance Plan”). In the event that your employment with the Company terminates
for any reason, the Senior Executive Severance Plan in effect at the time of
your termination will exclusively govern the terms under which you may be
eligible to receive severance and/or other transition benefits from the Company.
In the event that you are entitled to receive severance benefits under Article 5
of the Senior Executive Severance Plan, the Company shall also pay you the
earned annual bonus, if any, for the calendar year that preceded your
termination to the extent not theretofore paid.



b.
Upon the termination of your employment for any reason, you shall immediately
resign, as of your date of termination, from all positions that you then hold
with any member of the Affiliated Group. You hereby agree to execute any and all
documentation to effectuate such resignations upon request by the Company, but
you shall be treated for all purposes as having so resigned upon your date of
termination, regardless of when or whether you execute any such documentation.



c.
During the term of this letter agreement, and, subject to any other business
obligations that you may have, following your date of termination, you agree to
assist the Affiliated Group in the investigation and/or defense of any claims or
potential claims that may be made or threatened to be made against any member of
the Affiliated Group, including any of their officers or directors (a
“Proceeding”), and will assist the Affiliated Group in connection with any
claims that may be made by any member of the Affiliated Group in any Proceeding.
You agree, unless precluded by law, to promptly inform Marsh & McLennan
Companies if you are asked to participate in any Proceeding or to assist in any
investigation of any member of the Affiliated Group. In addition, you agree to
provide such services as are reasonably requested by the Company to assist any
successor to you in the transition of duties and responsibilities to such
successor. Following the receipt of reasonable documentation, the Company agrees
to reimburse you for all of your reasonable out-of-pocket expenses




--------------------------------------------------------------------------------



January 16, 2019
Martine Ferland
Page 4




associated with such assistance. Your request for any reimbursement, including
reasonable documentation, must be submitted as soon as practicable and otherwise
consistent with Company policy. In any event, your request for a taxable
reimbursement, including reasonable documentation, must be submitted by the
October 31st of the year following the year in which the expense is incurred.
The Company will generally reimburse such expenses within 60 days of the date
they are submitted, but in no event will they be reimbursed later than the
December 31st of the year following the year in which the expense is incurred.


4. Restrictive Covenants


In consideration of and as a condition of your employment by Mercer as its
President and Chief Executive Officer under the terms of this letter agreement,
among other things, you agree to execute the attached Non-competition and
Non-solicitation Agreement, which will supersede and terminate any and all
previous agreements and understandings between you and the Company, whether
written or oral, with respect to noncompetition or nonsolicitation restrictions.


5. Code of Conduct & Other Mandatory Training


As a condition of your employment by Mercer as its President and Chief Executive
Officer, you must read, understand and abide by all applicable Marsh & McLennan
Companies, Inc. compliance policies found on the Marsh & McLennan Companies’
compliance website (www.compliance.mmc.com), as updated from time to time,
including but not limited to The Marsh & McLennan Companies Code of Conduct, The
Greater Good. You must complete any required online compliance training for your
position within 30 days of your start date or within 30 days after it becomes
available. In addition, you understand that you must complete any and all
additional training that the Company determines is appropriate for your position
during the course of your employment.


6. Stock Ownership Guidelines


In consideration of and as a condition of your employment by Mercer as its
President and Chief Executive Officer under the terms of this letter agreement,
among other things, you will be required to acquire and maintain a meaningful
ownership interest, in the form of shares or stock units, in the Company’s
common stock. The ownership levels vary by position and are equal to a multiple
of your base salary as set forth under the Company’s stock ownership guidelines.
You will receive additional information concerning these stock ownership
guidelines separately. The stock ownership guidelines can be found on the
Company’s website
(http://www.mmc.com/about/SeniorExecutiveStockOwnershipGuidelines2014.pdf).


7. Credentialing


The Company supports continuing professional education. If you hold a
professional license or certification, you acknowledge that you understand the
obligations and the specific code of professional ethics associated with this
license or certificate and agree to perform your duties in accordance with these
standards. In addition, you acknowledge your responsibility to maintain any
job-related licenses or certificates in accordance with the requirements issued



--------------------------------------------------------------------------------



January 16, 2019
Martine Ferland
Page 5




by the applicable regulatory body or bodies. The Company agrees to reimburse you
for the fees you incur during your employment with the Company in maintaining
such licenses or certificates applicable to your position. You must submit your
fees within 60 days after the date they are incurred. The Company will generally
reimburse such fees within 60 days of the date they are submitted, but in no
event will they be reimbursed later than December 31st of the year following the
year in which the fee was incurred.


8. Miscellaneous


a.
Notices. Notices given pursuant to this letter agreement shall be in writing and
shall be deemed received when personally delivered, or on the date of written
confirmation of receipt by (i) overnight carrier, (ii) telecopy, (iii)
registered or certified mail, return receipt requested, postage prepaid, or (iv)
such other method of delivery as provides a written confirmation of delivery.
Notice to the Company shall be directed to:



Peter J. Beshar
Executive Vice President & General Counsel
Marsh & McLennan Companies, Inc.
1166 Avenue of the Americas
New York, NY 10036


Notices to or with respect to you will be directed to you, or in the event of
your death, your executors, personal representatives or distributees, at your
home address as set forth in the records of the Company.
b.
Assignment of this Agreement. This letter agreement is personal to you and shall
not be assignable by you without the prior written consent of Marsh & McLennan
Companies. This letter agreement shall inure to the benefit of and be binding
upon the Company and its respective successors and assigns. Marsh & McLennan
Companies may assign this letter agreement, without your consent, to any member
of the Affiliated Group or to any other respective successor (whether directly
or indirectly, by agreement, purchase, merger, consolidation, operation of law
or otherwise) to all, substantially all or a substantial portion of the business
and/or assets of Mercer or the Company, as applicable. If and to the extent that
this letter agreement is so assigned, references to “Mercer” or the “Company”
throughout this letter agreement shall mean Mercer or the Company as
hereinbefore defined and any successor to, or assignee of, its business and/or
assets as applicable.



c.
Merger of Terms. This letter agreement supersedes all prior discussions and
agreements between you and the Company or any member of the Affiliated Group
with respect to the subject matters covered herein. For the avoidance of doubt,
compensation that was paid or awarded to you prior to the effective date of this
letter agreement will continue to be governed by the terms pursuant to which
such compensation was paid or awarded.



d.
Indemnification. The Company shall indemnify you to the extent permitted by its
bylaws, as in effect on the date hereof, with respect to the work you have
performed for, or at the request of, the Company or any member of the Affiliated
Group (as such term is defined in Section 1 above) during the term of this
letter agreement.




--------------------------------------------------------------------------------



January 16, 2019
Martine Ferland
Page 6






e.
Governing Law; Amendments. This letter agreement shall be governed by and
construed in accordance with the laws of the State of New York, without
reference to principles of conflict of laws. This letter agreement may not be
amended or modified other than by a written agreement executed by you and an
authorized employee of Marsh & McLennan Companies.



f.
Choice of Forum. The Company and you each hereby irrevocably and unconditionally
submits to the exclusive jurisdiction of any New York state court or federal
court of the United States of America sitting in the State of New York, and any
appellate court thereof, in any action or proceeding arising out of or relating
to this letter agreement or for recognition or enforcement of any judgment
relating thereto, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such New York state court or, to
the extent permitted by law, in such federal court. The Company and you agree
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.



g.
Severability; Captions. In the event that any provision of this letter agreement
is determined to be invalid or unenforceable, in whole or in part, the remaining
provisions of this letter agreement will be unaffected thereby and shall remain
in full force and effect to the fullest extent permitted by law. The captions in
this letter agreement are not part of the provisions of this letter agreement
and will have no force or effect.



h.
Section 409A. The provisions of this Section 8(h) will only apply if and to the
extent required to avoid the imposition of taxes, interest and penalties on you
under Section 409A of the Internal Revenue Code of 1986, as amended (“Section
409A”). Section 409A applies to nonqualified deferred compensation which exists
if an individual has a “legally binding right” to compensation that is or may be
payable in a later year. In furtherance of the objective of this Section 8(h),
to the extent that any regulations or other guidance issued under Section 409A
would result in your being subject to payment of taxes, interest or penalties
under Section 409A, you and the Company agree to use our best efforts to amend
this letter agreement and any other plan, award, arrangement or agreement
between you and the Company in order to avoid or limit the imposition of any
such taxes, interest or penalties, while maintaining to the maximum extent
practicable the original intent of the applicable provisions. This Section 8(h)
does not guarantee that you will not be subject to taxes, interest or penalties
under Section 409A with respect to compensation or benefits described or
referenced in this letter agreement or any other plan, award, arrangement or
agreement between you and the Company.



Furthermore, and notwithstanding any contrary provision in this letter agreement
or any other plan, award, arrangement or agreement between you and the Company,
to the extent necessary to avoid the imposition of taxes, interest and penalties
on you under Section 409A, if at the time of the termination of your employment
you are a “specified employee” (as defined in Section 409A), you will not be
entitled to any payments upon termination of employment until the first day of
the seventh month after the termination of employment and any such payments to
which you would otherwise be entitled during the first six months



--------------------------------------------------------------------------------



January 16, 2019
Martine Ferland
Page 7




following your termination of employment will be accumulated and paid without
interest on the first day of the seventh month after the termination of
employment.


Furthermore, and notwithstanding any contrary provision in this letter agreement
or in any other plan, award, arrangement or agreement between you and the
Company that: (i) provides for the payment of nonqualified deferred compensation
that is subject to Section 409A; and (ii) conditions payment or commencement of
payment on one or more employment-related actions, such as the execution and
effectiveness of a release of claims or a restrictive covenant (each an
“Employment-Related Action”) (any such plan, award, arrangement or agreement is
a “Relevant Plan”):


(1) if the Relevant Plan does not specify a period or provides for a period of
more than 90 days for the completion of an Employment-Related Action, then the
period for completion of the Employment-Related Action will be the period
specified by the Company, which shall be no longer than 90 days following the
event otherwise triggering the right to payment; and


(2) if the period for the completion of an Employment-Related Action includes
the January 1 next following the event otherwise triggering the right to
payment, then the payment shall be made or commence following the completion of
the Employment-Related Action, but in no event earlier than that January 1.


i.
Withholding Requirements. All amounts paid or provided to you under this letter
agreement shall be subject to any applicable income, payroll or other tax
withholding requirements.



Please acknowledge your agreement with the terms of this letter agreement by
signing and dating this and the enclosed copies of the letter agreement and
Non-Competition and Non-Solicitation Agreement and returning one copy of each to
me.


Sincerely,




/s/ Daniel S. Glaser
Daniel S. Glaser
President and Chief Executive Officer
Marsh & McLennan Companies, Inc.


Accepted and Agreed:


/s/ Martine Ferland    
(Signature)    
    
February 7, 2019
(Date)



--------------------------------------------------------------------------------



January 16, 2019
Martine Ferland
Page 8




Exhibit A


Annual Base Salary
$850,000 effective March 1, 2019
Annual Target Bonus Opportunity
Bonus awards are discretionary. Target bonus of $1,700,000 commencing with the
2019 performance year (awarded in 2020). Actual bonus may range from 0% - 200%
of target, based on achievement of individual performance objectives, Mercer’s
performance and/or Marsh & McLennan Companies’ performance as Marsh & McLennan
Companies may establish from time to time.
Annual Target Long-Term Incentive Opportunity
Long-term incentive awards are discretionary. Target grant date fair value of
$2,000,000, commencing with the award made in 2019.
Special Deferred Stock Unit Award
Deferred Stock Units (DSUs) with a grant date value of $1,000,000.
Other Benefits
You are being provided with relocation benefits for your transfer from the UK to
New York under Marsh & McLennan Companies’ “Local-to-Local Transfer Policy” with
certain limited exceptions, as described in your November 2018 Letter of
Transfer. Any additional relocation benefits would be subject to approval by the
Chairman of the Compensation Committee.




